Citation Nr: 0026871	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative disc disease (DDD) L4-5, with 
mechanical back pain.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to September 23, 1999, the veteran's back disorder 
was manifested by complaints of radiating back pain and left 
leg paresthesia without significant pain, limitation of 
motion, decreased motor strength, muscle spasm, or abnormal 
sensory or straight leg raise testing.  

3.  As of September 23 1999, the veteran's back disorder was 
manifested by moderate limitation of motion, mild to moderate 
back pain, and mild percussion tenderness without decreased 
motor strength, paraspinal muscle atrophy or spasm, abnormal 
mobility, or abnormal sensory or straight leg raise testing.  


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a low back disorder, from the effective date of 
the initial grant of service connection to September 22, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5293 (1999).  

2.  The schedular criteria for a rating of 20 percent for a 
low back disorder, are met effective September 23, 1999.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen in January 1980 for treatment of a 
concussion secondary to a fall from a boat to the pier.  On 
January 5, 1981, the veteran reported low back pain that had 
been present for approximately 6 weeks following a fall.  
Moderate paraspinous spasm was seen upon examination.  
Treatment included exercises and medication.  In March 1981, 
the veteran was diagnosed with facet syndrome, L4-5, right, 
and spondylolysis.  He was placed on limited duty for six 
months during which he refrained from activities involving 
lifting or stooping.  He underwent physical therapy and 
received training in exercises in postural correction.  He 
also received other modalities including moist heat, 
ultrasound, and mobilization.  In November 1981, significant 
improvement was noted.  

The veteran underwent VA hospitalization in May 1997, for a 
condition not currently at issue.  On examination it was 
noted that there was no back pain.

Post-service VA records from 1996 through 1998 essentially 
show treatment for disabilities other than the spine, but 
these documents do reflect treatment in 1988 for low back 
pain.  For example, in March 1998, the veteran was seen after 
hurting his back while lifting boxes.  Examination showed 
that the spine was tender and there was decreased range of 
motion secondary to pain.  The extent of the limitation of 
motion was not reported.  It was noted that on examination 
there was no tenderness of the spine or of the paraspinal 
muscles.  The diagnostic impression was of a lumbar 
paraspinal muscle strain added to old L4-L5 injury.  In 
August 1998, the veteran was seen for low back pain.  At the 
time, there was limitation of motion and complaints of 
tenderness.  The examiner noted that the pain was not 
radiating into the legs.  Motor strength was 5/5 and sensory 
examination was within normal limits.  

Upon VA orthopedic examination in October 1998, the veteran 
gave a history of low back pain since injury in 1980.  He 
said that the pain radiated to both buttocks and to just 
behind the knee.  The pain was worse with bending or heavy 
lifting.  He could only walk approximately 20 minutes before 
he had to sit to gain relief.  He experienced paresthesia 
approximately once a day.  There was full range of motion of 
the lumbar spine on examination without significant pain.  
Neurological examination was within normal limits.  Straight 
leg raising was negative bilaterally.  X-ray showed L4-5 
moderate narrowing with early degenerative changes.  The 
diagnosis was L4-5 DDD with mechanical low back pain.  

In a December 1998 rating decision, the RO granted service 
connection for DDD, L4-5, with mechanical low back pain, and 
granted a 10 percent evaluation, effective from the date that 
the claim was filed on March 24, 1998.  

Another VA orthopedic examination was conducted in September 
1999.  At that time, the veteran reported significant back 
pain limiting his ability to stand for prolonged periods of 
time, and prohibiting him from lifting objects weighing 
greater than 20 pounds.  He reported having frequent 
exacerbations with bending.  He also stated that the pain was 
central in nature and radiated to the buttocks and into the 
posterior thigh.  He occasionally took Ibuprofen for his pain 
symptoms.  

On physical examination, the examiner noted that the veteran 
appeared to limit his active forward flexion to 60 degrees, 
stating that it was painful to resume an erect position.  
There was, however, no catch or obvious signs of objective 
discomfort.  Extension was to 15 degrees without any 
discomfort.  Trunk rotation was to 30 degrees without 
apparent maximal effort as the veteran again reported 
discomfort.  Deep tendon reflexes at the patella were 2/4 and 
at the Achilles were 3/4 with tibia clonus bilaterally.  
Sensation was intact to light touch and pinprick through the 
L1-S1 dermatomes.  All major muscle groups had 5/5 strength 
including the extensor hallucis longus.  There was negative 
straight leg raise.  There was normal heel-toe gait.  There 
was no paraspinal muscle atrophy or spasm.  He did have mild 
percussion tenderness to the lumbar spine.  Waddel signs, 
including trunk rotation and axial compression, were 
positive.  

X-rays of the lumbar spine were interpreted as showing L5-S1 
and L4-L5, mild to moderate DDD, and a Schmorl's node at L5-
S1 with normal maintenance of lumbar lordosis without 
scoliosis.  There was no instability noted on flexion and 
extension views.  The final diagnoses included mechanical 
non-radicular low back pain that was mild to moderate with 
symptoms that appeared to be out of proportion to objective 
findings.  

Criteria 

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

A December 1998 rating decision granted service connection 
for the veteran's low back disorder and assigned a 10 percent 
disability evaluation under the provisions of DC 5293.  This 
was the initial grant of this claim.  The Court of Appeals 
for Veterans Claims recently addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  Where, as here, 
the veteran disagrees with the initial evaluation assigned 
when service connection was granted, adjudicators must 
consider all of the evidence of record relating to the 
service-connected disability, because separate, or 'staged" 
ratings can be assigned for separate periods of time during 
the period of service connection.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Analysis

Prior to September 23, 1999

In this case, the veteran's SMRs reflect treatment for a 
chronic low back disorder that continued post service.  Full 
range of motion was noted in October 1998 and there was no 
significant pain.  Thus, it is the Board's conclusion that 
more than slight limitation of motion of the lumbar spine was 
not demonstrated prior to September 23, 1999, and more than a 
10 percent rating pursuant to DC 5292 was not warranted.  

Under DC 5295 (lumbosacral strain), a rating of 20 percent is 
warranted for muscle spasm on extreme forward flexion and 
loss of lateral spine motion on one side.  The veteran has 
not been found to have muscle spasm since the grant of 
service connection.  Thus he did not meet the criteria for a 
20 percent evaluation under DC 4295 prior to September 23, 
1999 (or at any time since then).

It is also the Board's conclusion that the degree of back 
symptoms pursuant to DC 5293 was no more than mild prior to 
September 23, 1999, and therefore warranted no more than a 10 
percent rating under that DC.  The symptoms required for a 20 
percent rating--moderate, recurring attacks of intervertebral 
disc syndrome--were simply not demonstrated by the evidence 
of record.  All of the neurologic findings were essentially 
negative.

In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40 and 4.45.  However, the Board  finds that 
in the period prior to September 23, 1999, the veteran was 
essentially able to achieve a full range of motion without 
significant pain or other reports of functional limitation 
causing additional limitation of motion.  Thus, as the 
evidence does not show that the veteran suffers from 
additional functional loss due to pain or weakness caused by 
these disabilities, increased disability evaluations in 
excess of the veteran's current award was not warranted under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, prior to 
September 23, 1999.  

On and after September 23, 1999

On the VA examination on September 23, 1999, the veteran was 
able to bend forward only to 60 degrees, and the examiner 
concluded that the veteran's disability was mild to moderate.  
Moderate limitation of motion under DC 5292 or moderate 
intervertebral disc disease under DC 5293 warrants a 20 
percent evaluation.

Under the provisions of 38 C.F.R. § 4.7, where there is a 
question as to which of two evaluations applies, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
The VA examiner raises a question as to which of two 
evaluations applies by reporting that the veteran's back pain 
is in the range of mild to moderate.  The examiner also 
reported findings of tenderness and that the veteran could 
only bend approximately two-thirds of the way to 
perpendicular to the floor.

The Board notes that the examiner apparently had some doubts 
as to the findings on the examination, but the examiner did 
not report that the veteran's range of forward flexion was 
actually greater than 60 degrees, and the Board cannot 
substitute its own medical judgment by speculating as to what 
a more accurate range of motion might be, and it must accept 
the ranges of motion reported by the examiner.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Further, the examiner 
found, notwithstanding the reported doubts, that the veteran 
had mild to moderate degenerative disc disease.

Resolving reasonable doubt in the veteran's favor the Board 
concludes that a 20 percent evaluation is warranted for 
moderate intervertebral disc disease under DC 5293.  Given 
the relatively normal neurologic findings on the September 
1999 examination, the lack of muscle spasm, and intact 
reflexes without findings of radiating pain on examination; 
the Board concludes that the veteran does not have severe 
intervertebral disc disease, such as would warrant a higher 
evaluation under DC 5293.

The veteran retains the ability to bend forward two-thirds of 
the way to perpendicular to the floor, and has significant 
motion of the back in all other directions.  The Board 
therefore, finds that he does not have severe limitation of 
motion such as would warrant an evaluation in excess of 20 
percent under DC 5292.

He does not have listing of the whole spine inasmuch as he 
was found to have a normal lordotic curve and, as discussed 
above, he does not have marked limitation of forward bending.  
He does have some findings necessary for a 40 percent 
evaluation under DC 5295, such as osteo-arthritic changes and 
disc space narrowing, but he does not have the requisite 
abnormal mobility on forced motion.

There is no evidence of more than moderate disability on or 
after September 23,1999.  The veteran was able to achieve the 
reported ranges of motion without pain or other reports of 
functional impairment.  Thus he does not have additional loss 
of range of motion based on functional factors.  48 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, an evaluation in excess of 
20 percent could not be awarded under those regulations.

Extraschedular

The record does not show that the veteran's back disability 
has required any periods of hospitalization since the 
effective date of the grant of service connection, and he has 
not alleged, nor is there other evidence, that it has caused 
marked interference with employment.  In the absence of 
evidence of factors that would render the application of the 
regular schedular criteria impractical, the Board will not 
consider referral of the veteran's claim for consideration of 
an extraschedular evaluation.  Shipwash; 38 C.F.R. § 3.321(a) 
(1999).


ORDER

A rating in excess of 10 percent for DDD, L4-5, with 
mechanical low back pain, is denied for the period prior to 
September 23, 1999.

An evaluation of 20 percent for DDD, L4-5, with mechanical 
low back pain is granted for the period on and after 
September 23, 1999, subject to the laws and regulations 
governing the award of monetary benefits.



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

